Citation Nr: 1441247	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-00 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUES

1.  Entitlement to a schedular rating in excess of 20 percent for bilateral hearing loss.

2.  Entitlement to a rating in excess of 20 percent for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

3.  Entitlement to a total disability rating for individual unemployability due to service-connected bilateral hearing loss, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Sarah Plotnick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to April 1968.

This appeal to the Board of Veterans' Appeals (Board) arose from an October 2009 rating decision in which the RO denied a rating in excess of 20 percent for bilateral hearing loss.  The Veteran filed a notice of disagreement (NOD) in April 2010, and the RO issued a statement of the case (SOC) in October 2010.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.  The RO continued to deny a higher rating in a May 2013 supplemental SOC (SSOC).

In September 2013, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record

Based on evidence and allegations suggesting that the Veteran's hearing loss may either adversely impact his employment, or is the primary cause for his unemployability-and, given the different dispositions warranted on the schedular and extra-schedular aspects of the increased rating claim-the Board has now characterized the appeal as encompassing all three matters set forth on the title page. .  

The Board's decision on the claim for a higher schedular rating for bilateral hearing loss is set forth below.  The matters of entitlement to a higher, extra-schedular rating and a TDIU are addressed in the Remand following the Order; these matters are being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  In July 2011, and December 2012, audiometric testing revealed Level V hearing acuity in each ear.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 20 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ (here, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In a pre-rating August 2009 letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a claim for an increased rating.  The July 2005 October 2009 decision reflects the initial adjudication of the claim after the issuance of the August 2009 letter.  The October 2010 SOC set forth the criteria for higher ratings for hearing loss.  The claim was subsequently adjudicated in a May 2013 SSOC.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of the reports of VA audiological evaluations, as well as the Veteran's service treatment records and VA outpatient treatment records.  Also of record is the transcript of the September 2013 Board hearing, along with various written statements  by the Veteran and by his representative on his behalf.  The Board finds that no further AOJ action on this matter, prior to appellate consideration, is required.

As regards  the Board hearing, the Veteran was provided an opportunity to set forth his contentions before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  In this case, the Board finds that there has been substantial compliance with the duties set forth in 38 C.F.R. 3.103(c)(2) , and that Board hearing was legally sufficient.



Here, during the September 2013 hearing, the undersigned identified what was then characterized as a single  issue on appeal.  Information was solicited regarding the nature and severity of the Veteran's hearing loss.  Therefore, not only was the issue "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  While the undersigned did not explicitly suggest the submission of additional evidence, the hearing discussion did not reveal any existing evidence pertinent evidence that might be available that had not been submitted.  Under these circumstances, nothing gave rise to the possibility that any existing evidence relevant to the claim herein decided had been overlooked.  

In summary, the duties imposed by the VCAA have been considered and satisfied.  The Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc , 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the findings obtained on audiometric examination.  Hearing loss disability evaluations range from noncompensable (zero percent) to a maximum 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests (Maryland CNC) in conjunction with the average hearing threshold, as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second (Hertz ).  The rating schedule establishes eleven auditory acuity levels, designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test together with the results of a pure tone audiometry test. 

Under 38 C.F.R. §§ 4.85, the vertical lines in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the pure tone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the pure tone decibel loss.  If impaired hearing is service-connected in only one ear, as in the instant case, in order to determine the percentage evaluation from Table VII, the non-service connected ear will be assigned a Roman Numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).

The percentage evaluation is determined from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VI," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

The provisions of 38 C.F.R. § 4.86(a) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) pertaining to exceptional patterns of hearing impairment provide that, when the pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's service-connected hearing loss is currently assigned a 20 percent rating under  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100, effective August 21, 2006.  The Veteran contends that his hearing disability is worse than the currently assigned evaluation.  

Considering the pertinent evidence in light of the above, the Board finds that the claim for an increased schedular rating for bilateral hearing loss must be denied.

The Veteran was afforded a VA audiology examination in September 2009.  The Veteran reported difficulty hearing in the grocery store, restaurants, businesses, or when in the presence of background noise.

Audiometric testing at that time revealed the following pure tone thresholds: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
65
65
70
65
LEFT
60
70
75
65
67.5

Speech discrimination, using the Maryland CNC Word List, was 98 percent in the right ear and 92 percent in the left ear.  The examiner noted that the Veteran's hearing loss has remained essentially unchanged since he was last evaluated in 2006.

The Veteran was afforded another VA audiology examination in December 2010.  Audiometric testing revealed the following pure tone thresholds: 




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
65
70
66.25
LEFT
65
65
75
70
68.75

Speech discrimination, using the Maryland CNC Word List, was 96 percent in the right ear and 90 percent in the left ear.  The examiner stated that the Veteran's hearing loss has no significant effects on the Veteran's occupation and no effects on usual daily occupation.  She further stated, "[w]ith properly fitted hearing aids and assistive devices and services provided by the employer, as required by the Americans with Disability Act, this Veteran's hearing loss and reported tinnitus would not prevent gainful employment."

Veteran had an audiological assessment in July 2011.  He reported that he was not hearing as well as he used to with his hearing aids.  He noted difficulty understanding speech in noisy environments and stated that his hearing aids "break up."  Audiometric testing revealed the following pure tone thresholds, in decibels:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
70
70
67.5
LEFT
65
65
75
75
70

Speech discrimination, using the Maryland CNC Word List, was 92 percent bilaterally.  The audiologist noted that there was no significant change in the Veteran's hearing since his 2009 evaluation.

On the  most recent VA examination in December 2012, audiometric testing revealed the following pure tone thresholds, in decibels,  were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
65
65
65
70
66.25
LEFT
60
65
70
70
66.25

Speech discrimination, using the Maryland CNC Word List, was 98 percent in the right ear and 94 percent in the left ear.  The examiner noted that the Veteran's hearing loss impacts ordinary conditions of daily life, including the ability to work.  The Veteran described that his hearing loss impacted him "[q]uite a bit."  The examiner also noted that the Veteran reported occasional pain in his ears, but when asked for more information regarding the pain, the Veteran reported that he did not know. The Veteran denied any history of ear infection, aural pressure, facial numbness, or dizziness.  The examiner noted that when the results were compared with those obtained in December 2010, there was no significant worsening in hearing sensitivity.

Applying Table VI to the results of the Veteran's audiological evaluations reveals no worse than Level II hearing in the right ear and Level III hearing in the left ear.  See December 2010 VA examination report.  However, the Board observes that the pure tone thresholds recorded reflect exceptional hearing impairment as defined by 38 C.F.R. § 4.86(a).  Under 38 C.F.R. § 4.86(a), the Veteran's hearing impairment will be evaluated under either Table VI or Table VIA, whichever results in the higher numeral.  Here, the Veteran's hearing impairment, when evaluated under Table VIA, reveals Level V hearing loss in each ear.  Applying the scores of V for each ear to Table VII results in a 20 percent rating.

The Board has considered the Veteran's assertions as to the severity of his hearing loss and in no way discounts these asserted difficulties or the Veteran's assertions that his bilateral hearing loss should be rated higher.  The Board emphasizes, however, that the assignment of schedular disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination based on the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  In other words, in deriving a schedular rating, the Board is bound by law to apply VA's rating schedule based on the audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  As indicated above, the Board is addressing the matters of the Veteran's entitlement to a higher, extra-schedular rating for, as well as a TDIU due to, his bilateral hearing loss, in the remand, below, 

For all the foregoing reasons, the Board finds that, there is no basis for schedular staged rating for the Veteran's disability.  pursuant to Hart, and that the claim for a higher schedular rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, given the mechanical method of deriving schedular ratings for hearing loss, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A schedular rating in excess of 20 percent for bilateral hearing loss is denied.


REMAND

In connection with the increased rating claim, the Veteran has asserted that the rating schedule does not adequately assess the impact his bilateral hearing loss has on his employment and daily life, to include use of the telephone.  The Veteran has also claimed that he experiences ear pain and is unemployable due to his bilateral hearing loss.  The Board has interpreted the foregoing as raising the matters of his entitlement to a higher, extra-schedular rating for his bilateral hearing loss, pursuant to  38 C.F.R. § 3.321(b), as well as a TDIU due to bilateral hearing loss, to include on an extra-schedular basis.  See, e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009).

Accordingly, to avoid any prejudice to the Veteran, the AOJ should consider these matters, in the first instance.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board finds that further development of these matters is appropriate.

After giving the Veteran an opportunity to file a formal claim for a TDIU due to his hearing loss, the AOJ should afford the Veteran opportunity to provide information and/or evidence pertinent to the claims remaining on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should explain what is needed to support a claim for higher, extra-schedular rating, and for a TDIU due to that disability, to include on an on an extra-schedular basis, for his bilateral hearing loss. The AOJ  should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, pertinent private medical and/or employment records.

Thereafter, the AOJ should arrange for the Veteran to undergo VA examination, by an Ear Nose and Throat (ENT) physician, at a VA facility. to obtain further medical findings needed to resolve these claims-to include whether his complaints of ear pain are associated with his service-connected hearing loss, and well as a description of the e functional effects of the Veteran's hearing loss on his activities of daily living, to include his ability to perform the acts required for employment. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby that failure to report for the scheduled examination, without good cause, may well result in denial of the remaining claims for increase.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to failure to report to the scheduled examination, the AOJ should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility

The actions identified herein are consistent with the duties to notify and assist imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full VCAA compliance.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development or notification action deemed warranted by the VCAA prior to adjudicating the matters remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran a VA Form 21-8940, to enable him to file a formal application for a TDIU due to his service-connected bilateral hearing loss..

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all pertinent, outstanding private records, such as information from his employer, and records of leave use.

In the letter, explain to the Veteran what is needed to support a higher, extra-schedular rating for bilateral hearing loss; as well as a TDIU due to bilateral hearing loss, to include on an extra-schedular basis.

Also clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA ENT examination, by  an appropriate physician.

The contents of the entire claims file (paper and electronic), to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting individual prior to the completion of his or her report), and all clinical findings should be reported in detail.

The examiner should indicate whether the Veteran's complaints of ear pain are related to his service-connected bilateral hearing loss disability.  Also, following examination of the Veteran, and review of the claims file, the examiner should fully describe the functional effects of the Veteran's hearing loss on his ability to work and on his daily life.  

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  If the Veteran fails to report to the scheduled examination, obtain and associate with the claims file (a) copy (ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998). 

7.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include referral of the matters for extra-schedular consideration, if appropriate), adjudicate the claims for higher, extra-schedular rating for service-connected bilateral hearing loss, as well as for a TDIU due to that disability, to include on an extra-schedular basis.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the claims for increase, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate each claim remaining on appeal in light of all pertinent evidence and legal authority.  

8.  If any benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes citation to and discussion of all additional legal authority considered, to include 38 C.F.R. §§ 3.321(b)(1) and 4.16(b), along with clear reasons and bases for all determinations-and  afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


